Order entered February 4, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01331-CR
                                  No. 05-14-01332-CR

                          THE STATE OF TEXAS, Appellant

                                           V.

                       ERIC MONTRELL HICKMON, Appellee

                   On Appeal from the County Criminal Court No. 6
                                Dallas County, Texas
                  Trial Court Cause Nos. M11-42220-G, M11-42221-G

                                       ORDER
                       Before Justices Francis, Evans, and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandates in these appeals INSTANTER.


                                                  /s/   DAVID EVANS
                                                        JUSTICE